                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

JAMES ROBINSON, on behalf of himself
and all others similarly situated,

       Plaintiff,                                               No. 1:19-cv-10749-FDS

               vs.                                         PLAINTIFF’S MOTION FOR
                                                           FINAL APPROVAL OF THE
NATIONAL STUDENT                                          CLASS ACTION SETTLEMENT
CLEARINGHOUSE,

       Defendant.


       Plaintiff James Robinson hereby moves this Honorable Court to grant final approval of the

class action settlement, which resolves all claims asserted in this litigation on behalf of a proposed

nationwide class against Defendant National Student Clearinghouse (“NSC”). Defendant does not

oppose the relief requested in this motion.

       For the reasons set forth in the accompanying memorandum, Plaintiff and Class Counsel

respectfully request that this Court grant the instant Motion, finally approve the proposed

settlement, and enter the proposed order included herewith.

DATED: June 5, 2020                                Respectfully submitted,

                                                  JAMES ROBINSON, by his attorneys,

                                                  /s/ Stuart T. Rossman
                                                  Stuart T. Rossman, B.B.O. No. 430640
                                                  NATIONAL CONSUMER LAW CENTER
                                                  7 Winthrop Square, 4th Floor
                                                  Boston, MA 02110
                                                  Tel: (617) 542-8010
                                                  srossman@nclc.org
Joanna Darcus, B.B.O. No. 601146
NATIONAL CONSUMER LAW CENTER
1001 Connecticut Avenue NW, Suite 510
Washington, DC 20036
(202) 452-6252 tel.
(202) 296-4062 fax
jdarcus@nclc.org

Benjamin David Elga*
Brian James Shearer*
JUSTICE CATALYST LAW
81 Prospect Street
Brooklyn, NY 11201
518-732-6703
belga@justicecatalyst.org
brianshearer@justicecatalyst.org

James A. Francis*
John Soumilas*
FRANCIS MAILMAN SOUMILAS, P.C.
1600 Market Street, Suite 2510
Philadelphia, PA 19103
Tel: (215) 735-8600
Fax: (215) 940-8000
jfrancis@consumerlawfirm.com
jsoumilas@consumerlawfirm.com

*admitted pro hac vice
                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on June 5, 2020, he electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system which will send notification of such filing

to all counsel of record.

                                                 /s/ Stuart T. Rossman
                                                 Stuart T. Rossman
